Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 10, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouns et al. (US 20060000976 A1) hereafter referred to as Brouns in view of Kragl (WO 02054129 A1) and further in view of D’Evelyn et al. (US 8455894 B1) hereafter referred to as D’Evelyn

a first die comprising one or more absorber layers [wells, see paragraph 0025 “IR absorbing layer 204 is preferably formed of any one of several MQW materials” “AlGaAs barriers and GaAs wells” “AlGaAs barriers and InGaAs wells”] disposed between an first non-absorber layer [“AlGaAs barriers” “first and second contacts 202, 206 are preferably doped semiconductor material, such as n-type GaAs”] and a second non-absorber layer, 
wherein the one or more absorber layers each have a thickness [“For each of the different MQW material designs the barriers and wells will likely have different compositions and thicknesses”], measured in a first direction [vertical], and an absorber layer surface that is parallel to a first plane [horizontal] and oriented normal to the first direction, and the optical assembly having an optical cavity region [see paragraph 0033 “propagating waves are confined to the first and second contacts 202, 206 and IR absorbing layer 204 through TIR at both the antireflection layer 222 and the cladding layer 224” ] having an optical window [“The TM modes in the ideal dielectric slab waveguide 100 are due to launching EM radiation from an end of the ideal dielectric slab waveguide 100. In contrast, the TM modes in the slab waveguide QWIP 220 are due to launching IR radiation from the reflective layer 226 disposed on the grating surface of the cladding layer 224, i.e., the reflective grating”], the optical cavity region comprising: 
a device cavity region [between 222 and 224, 226], the device cavity region comprising the one or more absorber layers, the first non-absorber layer, the second non-absorber layer; 
at least two opposing reflective members [222 and 224 see also “reflective layer 226”] that are configured to cause internal reflection of electromagnetic radiation [see paragraph 0033 “propagating waves are confined to the first and second contacts 202, 206 and IR absorbing layer 204 through TIR at both the antireflection layer 222 and the cladding layer 224” ] entering through the optical window .
Brouns does not state to pass through the device cavity region at least two or more times; and 
≤ x, y, x+y ≤ 1 and having a dislocation density below about 1010 cm-2 ,
a fixture that is configured to position a first end of an optical fiber a first distance from a surface of the optical window of the first die.
However see that TIR i.e. total internal reflection means that light can get into the waveguide but cannot leave it.
Thus it would be obvious to modify Brouns to include “to pass through the device cavity region at least two or more times”.
The motivation is that this occurs due to total internal reflection.
The Examiner notes that Snells law of refraction is known to a person of ordinary skill in the art.
See Kragl Abstract “precisely align an optical waveguide (7) in relation to an electro-optical component (2)” see Fig. 1a, Fig. 4, see claim 9 “Coupling arrangement according to one of the preceding claims, characterized in that the optical waveguide (7) is an optical fiber or fiber bundle” “mirror coating 19” “intermediate region between the electro-optical component (2) and the optical waveguide (7) is filled with a transparent adhesive (K)” “operation of the semiconductor component (LED and / or a photodetector to be mounted in the same way) can be in the immediate vicinity of the semiconductor component on the carrier”, see Fig. 5, Fig. 6, Fig. 7 , Fig. 11 Fig. 12 .
Thus it would be obvious to modify Brouns to include a fixture that is configured to position a first end of an optical fiber a first distance from a surface of the optical window of the first die. 
The motivation is to obtain the ability to provide light from optical fiber.
Brouns and Kragl as combined does not teach each of the one or more absorber layers and the first and second non-absorber layers comprising AIxlnyGa1-x- yN, where 0 ≤ x, y, x+y ≤ 1 and having a dislocation density below about 1010 cm-2 .

See D’Evelyn Abstract “A high efficiency photonic-crystal light emitting diode comprises a flip-chipped stack of Al.sub.xIn.sub.yGa.sub.1-x-yN layers, where 0.ltoreq.x, y, x+y.ltoreq.1. Each layer has a high crystalline quality, with a dislocation density below about 10.sup.5 cm.sup.-2” see column 2 “U.S. Pat. No. 7,053,413, hereby incorporated by reference in its entirety, teaches fabrication of a homoepitaxial LED on a bulk GaN substrate with a dislocation density below 10.sup.4 cm.sup.-2, followed by removal of a portion of the substrate” “Merely by way of example, the invention can be applied to applications such as optoelectronic devices, and the like. In other embodiments, the present invention provides a method of manufacture using a high quality epitaxial gallium containing crystal with a release layer, but it would be recognized that other crystals and materials can also be processed. Such crystals and materials include, but are not limited to, GaN, AN, InN, InGaN, AlGaN, and AlInGaN, and others” “As used herein, the term "high quality" for a particular material refers to desired film quality having a dislocation density of less than 10.sup.5 cm.sup.-2”.
Thus it would be obvious to modify Brouns to include each of the one or more absorber layers and the first and second non-absorber layers comprising AIxlnyGa1-x- yN, where 0 ≤ x, y, x+y ≤ 1 and having a dislocation density below about 1010 cm-2 .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that nitride semiconductor family is known to give good results for use in optoelectric devices with low dislocation density and good selection of band gaps.
In regard to claim 2 Brouns, Kragl and D’Evelyn as combined does not specifically teach wherein the first distance is between about 2 micrometers and about 10 millimeters. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the first distance is between about 2 micrometers and about 10 millimeters", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
In regard to claim 3 Brouns, Kragl and D’Evelyn as combined teaches wherein the optical fiber has a principal axis [see combination Kragl see Fig. 11, Fig. 12 see that the fiber can be placed vertical or horizontal], and an angle a between the principal axis of the optical fiber and the first plane is between zero and about 50 degrees. 
In regard to claim 4 Brouns, Kragl and D’Evelyn as combined teaches wherein an angle y between a principal axis of the optical fiber and a direction normal [see combination Kragl see Fig. 11, Fig. 12 see that the fiber can be placed vertical or horizontal] to the surface of the optical window is between zero and about 60 degrees. 
In regard to claim 5 Brouns, Kragl and D’Evelyn as combined teaches wherein an angle R between a principal axis of the optical fiber and an edge [see combination Kragl see Fig. 11, Fig. 12 see that the fiber can be placed vertical or horizontal and the die edge is vertical] of the first die is between zero and about 60 degrees. 
In regard to claim 6 Brouns, Kragl and D’Evelyn as combined teaches further comprising a mirror [see combination Kragl see Fig. 11, Fig. 12 see that 19 is mirror] configured to reflect optical radiation from a light source into the surface of the optical window. 
In regard to claim 7 Brouns, Kragl and D’Evelyn as combined teaches wherein the optical cavity region comprises a first optically transmissive member [see 202, 206 transmit and 204 partially transmits, see paragraph 0033 “propagating waves are confined to the first and second contacts 202, 
In regard to claim 8 Brouns, Kragl and D’Evelyn as combined teaches further comprising an optical coupling member [see combination Kragl see Fig. 11, Fig. 12 see “mirror coating 19” “intermediate region between the electro-optical component (2) and the optical waveguide (7) is filled with a transparent adhesive (K)” ], wherein the optical coupling member is positioned between the first end of the optical fiber and the optical window, and is configured to cause spreading [see in Fig. 11 the coupling caused the incident light to go vertically down i.e. to “cause spreading” under broadest reasonable interpretation] of the optical radiation in a direction parallel to an edge of the first die. 
In regard to claim 9 Brouns, Kragl and D’Evelyn as combined teaches further comprising an integrating sphere [see combination Kragl see Fig. 11, Fig. 12 see “transparent adhesive (K)” is an “integrating sphere” under broadest reasonable interpretation] configured to couple optical radiation received from the first end of the optical fiber into the device cavity region of the first die. 
In regard to claim 11 Brouns, Kragl and D’Evelyn as combined teaches further comprising a fiber coupling lens [see combination Kragl see Fig. 11, Fig. 12 see “transparent adhesive (K)” is a lens under broadest reasonable interpretation] positioned between the first end of the optical fiber and the die. 
In regard to claim 12 Brouns, Kragl and D’Evelyn as combined does not teach wherein the optical window comprises a surface that is configured to receive the electromagnetic radiation, and is positioned on an edge of the first die, and wherein an area of the surface of the optical window is between about one percent and about twenty percent of an area of the edge of the first die. 
However see Brouns teaches that there are two ways to launch the EM radiation and one of them is through the edge “The TM modes in the ideal dielectric slab waveguide 100 are due to launching 
See Kragl Fig. 11 the fiber can point toward the edge.
Thus it would be obvious to modify Brouns to include wherein the optical window comprises a surface that is configured to receive the electromagnetic radiation, and is positioned on an edge of the first die.
The motivation is flexibility to couple the light into the waveguide.
Brouns, Kragl and D’Evelyn as combined does not teach wherein an area of the surface of the optical window is between about one percent and about twenty percent of an area of the edge of the first die. 
Note that the size of the window depends on the size of the fiber.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein an area of the surface of the optical window is between about one percent and about twenty percent of an area of the edge of the first die", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 

Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouns in view of Kragl and further in view of D’Evelyn 
In regard to claim 13 Brouns teachesan optical assembly [see Fig. 2b], comprising: 
a first die comprising one or more absorber layers [wells, see paragraph 0025 “IR absorbing layer 204 is preferably formed of any one of several MQW materials” “AlGaAs barriers and GaAs wells” “AlGaAs barriers and InGaAs wells”] disposed between an first non-absorber layer [“AlGaAs barriers” 
the one or more absorber layers each have a thickness [“For each of the different MQW material designs the barriers and wells will likely have different compositions and thicknesses”], measured in a first direction [vertical], and an absorber layer surface that is parallel to a first plane [horizontal] and oriented normal to the first direction, and 
the first die having a device cavity region [see paragraph 0033 “propagating waves are confined to the first and second contacts 202, 206 and IR absorbing layer 204 through TIR at both the antireflection layer 222 and the cladding layer 224” ] having an optical window [“The TM modes in the ideal dielectric slab waveguide 100 are due to launching EM radiation from an end of the ideal dielectric slab waveguide 100. In contrast, the TM modes in the slab waveguide QWIP 220 are due to launching IR radiation from the reflective layer 226 disposed on the grating surface of the cladding layer 224, i.e., the reflective grating”], the device cavity region comprising: 
at least two opposing reflective members [222 and 224 see also “reflective layer 226”] that are configured to cause internal reflection of electromagnetic radiation [see paragraph 0033 “propagating waves are confined to the first and second contacts 202, 206 and IR absorbing layer 204 through TIR at both the antireflection layer 222 and the cladding layer 224” ] entering through the optical window 
Brouns does not state to pass through the one or more absorber layers at least two or more times; and
each of the one or more absorber layers and the first and second non-absorber layers comprising AIxlnyGa1-x- yN, where 0 ≤ x, y, x+y ≤ 1 and having a dislocation density below about 1010 cm-2
an optical element that is configured to receive optical radiation from an optical fiber and transmit the received optical radiation to at least a portion of the optical window. 

Thus it would be obvious to modify Brouns to include “to pass through the one or more absorber layers at least two or more times”.
The motivation is that this occurs due to total internal reflection.
The Examiner notes that Snells law of refraction is known to a person of ordinary skill in the art.
See Kragl Abstract “precisely align an optical waveguide (7) in relation to an electro-optical component (2)” see Fig. 1a, Fig. 4, see claim 9 “Coupling arrangement according to one of the preceding claims, characterized in that the optical waveguide (7) is an optical fiber or fiber bundle” “mirror coating 19” “intermediate region between the electro-optical component (2) and the optical waveguide (7) is filled with a transparent adhesive (K)” “operation of the semiconductor component (LED and / or a photodetector to be mounted in the same way) can be in the immediate vicinity of the semiconductor component on the carrier”, see Fig. 5, Fig. 6, Fig. 7 , Fig. 11 Fig. 12 .
Thus it would be obvious to modify Brouns to include an optical element that is configured to receive optical radiation from an optical fiber and transmit the received optical radiation to at least a portion of the optical window. 
The motivation is to obtain the ability to provide light from optical fiber.
Brouns and Kragl as combined does not teach each of the one or more absorber layers and the first and second non-absorber layers comprising AIxlnyGa1-x- yN, where 0 ≤ x, y, x+y ≤ 1 and having a dislocation density below about 1010 cm-2
However see that Brouns uses III-V materials, see paragraph 0025 “IR absorbing layer 204 is preferably formed of any one of several MQW materials” “AlGaAs barriers and GaAs wells” “AlGaAs barriers and InGaAs wells”.

Thus it would be obvious to modify Brouns to include each of the one or more absorber layers and the first and second non-absorber layers comprising AIxlnyGa1-x- yN, where 0 ≤ x, y, x+y ≤ 1 and having a dislocation density below about 1010 cm-2
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that nitride semiconductor family is known to give good results for use in optoelectric devices with low dislocation density and good selection of band gaps.
In regard to claim 14 Brouns, Kragl and D’Evelyn as combined teaches wherein the optical element [see combination Kragl see Fig. 11, Fig. 12 see “mirror coating 19” “intermediate region between the electro-optical component (2) and the optical waveguide (7) is filled with a transparent adhesive (K)” ] comprises an optical waveguide or an optical coupling member. 
In regard to claim 15 Brouns, Kragl and D’Evelyn as combined teaches further comprising an optical fiber coupling lens [see combination Kragl see Fig. 11, Fig. 12 see “transparent adhesive (K)” is a 
In regard to claim 16 Brouns, Kragl and D’Evelyn as combined teaches wherein the optical fiber that has a principal axis, [see combination Kragl see Fig. 11, Fig. 12 see that the fiber can be placed vertical or horizontal] and an angle a between the principal axis of the optical fiber and the first plane is between zero and about 50 degrees. 
In regard to claim 17 Brouns, Kragl and D’Evelyn as combined teaches wherein the optical fiber that has a principal axis, and an angle [see combination Kragl see Fig. 11, Fig. 12 see that the fiber can be placed vertical or horizontal] y between the principal axis of the optical fiber and the surface of the optical window is between zero and about 60 degrees. 
In regard to claim 18 Brouns, Kragl and D’Evelyn as combined teaches wherein the optical fiber that has a principal axis, and an angle R between the principal axis [see combination Kragl see Fig. 11, Fig. 12 see that the fiber can be placed vertical or horizontal and the die edge is vertical] of the optical fiber and an edge of the first die is between zero and about 60 degrees. 
In regard to claim 19 Brouns, Kragl and D’Evelyn as combined teaches wherein the optical element is configured to cause spreading [see combination Kragl see Fig. 11, Fig. 12 see “mirror coating 19” “intermediate region between the electro-optical component (2) and the optical waveguide (7) is filled with a transparent adhesive (K)” see in Fig. 11 the coupling caused the incident light to go vertically down i.e. to “cause spreading” under broadest reasonable interpretation] of the optical radiation in a direction parallel to an edge of the first die. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818